 Case 3:21-cv-00119-JPG Document 13 Filed 05/21/21 Page 1 of 5 Page ID #42




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JACOB HOUSTON, #457298,                             )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 21-cv-00119-JPG
                                                     )
 ST. CLAIR COUNTY JAIL,                              )
 OFFICER ANDERSON,                                   )
 and OFFICER NICHOLS,                                )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Jacob Houston, a detainee at St. Clair County Jail (“Jail”), filed this civil rights

action pro se pursuant to 42 U.S.C. § 1983. (See Doc. 11). In the First Amended Complaint,

Plaintiff complains about unconstitutional conditions of confinement at the Jail, including

overcrowding, no beds, black mold, poor ventilation, bugs, broken toilets, and exposure to

coronavirus. (Id. at 6, 10-11). Plaintiff has suffered from a “lung condition” his entire life, and

these conditions exposed him to the unnecessary risk of serious illness. He filed grievances to

complain about the conditions with Officers Anderson and Nichols, but nothing was done to

address them. (Id. at 4-5, 10-11). Plaintiff now seeks monetary relief. (Id. at 7).

       The First Amended Complaint is now before the Court for preliminary review under

28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints and filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous or

malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                                 1
    Case 3:21-cv-00119-JPG Document 13 Filed 05/21/21 Page 2 of 5 Page ID #43




        Based on the allegations summarized above, the Court finds it convenient to designate the

following count in the pro se First Amended Complaint:

        Count 1:          Eighth and/or Fourteenth Amendment claim against Defendants for
                          subjecting Plaintiff to unconstitutional conditions of confinement at the Jail.

Any claim in the First Amended Complaint that is not addressed herein should be considered

dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

        Because it is unclear whether Plaintiff was a convicted prisoner or a pretrial detainee when

his claim arose, the Court is unable to determine whether Count 1 is governed by the Eighth

Amendment or the Fourteenth Amendment. The Eighth Amendment deliberate indifference

standard articulated in Farmer v. Brennan, 511 U.S. 825, 834 (1994), is applicable if Plaintiff was

a convicted prisoner during the relevant time period. Estelle v. Gamble, 429 U.S. 97 (1976). The

Fourteenth Amendment objective unreasonableness standard articulated in Miranda v. County of

Lake, 900 F.3d 335 (7th Cir. 2018), governs Plaintiff’s claims if he was a pretrial detainee. The

allegations support a claim against the officers under both standards. Therefore, Count 1 shall

receive further review against Defendants Anderson and Nichols.

        However, the St. Clair County Jail shall be dismissed. The Jail is not a “person” subject to

suit under Section 1983. It is not even a suable entity. According to Federal Rule of Civil

Procedure 17, a defendant must have the legal capacity to be sued. See FED. R. CIV. P. 17(b). The

“St. Clair County Jail” has no capacity to be sued under Section 1983. Accordingly, Count 1 shall

be dismissed with prejudice against the Jail.




1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
 Case 3:21-cv-00119-JPG Document 13 Filed 05/21/21 Page 3 of 5 Page ID #44




                                           Disposition

       IT IS ORDERED that the First Amended Complaint (Doc. 11) survives screening under

28 U.S.C. § 1915A. COUNT 1 shall receive further review against OFFICER ANDERSON and

OFFICER NICHOLS. However, COUNT 1 is DISMISSED with prejudice against ST. CLAIR

COUNTY JAIL. The Clerk’s Office is DIRECTED to TERMINATE the St. Clair County Jail

as a defendant in CM/ECF.

       IT IS ORDERED that as to COUNT 1, the Clerk of Court shall prepare for Defendants

ANDERSON and NICHOLS: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of

a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the First Amended Complaint (Doc. 11), and this Memorandum and Order

to each Defendant’s place of employment as identified by Plaintiff. If any Defendant fails to sign

and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date

the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

Defendant, and the Court will require that Defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that Defendant’s current work address, or, if not known, that

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint (Doc. 11) and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).



                                                 3
 Case 3:21-cv-00119-JPG Document 13 Filed 05/21/21 Page 4 of 5 Page ID #45




Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merits Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 5/21/2021
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                4
 Case 3:21-cv-00119-JPG Document 13 Filed 05/21/21 Page 5 of 5 Page ID #46




                                               Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendant will

enter her appearance and file an Answer to your complaint. It will likely take at least 60 days from

the date of this Order to receive the defendant’s Answer, but it is entirely possible that it will take

90 days or more. The Court will then enter a Scheduling Order containing important information

on deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has appeared for

the defendant before filing any motions, in order to give the defendant notice and an opportunity

to respond to those motions. Motions filed before the defendant’s counsel has filed an appearance

will generally be denied as premature. The plaintiff need not submit any evidence to the court at

this time, unless otherwise directed by the Court.




                                                  5
